1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
4    CARLOS VARGAS,                                    Case No. 3:19-CV-0664-MMD-CLB
5                                         Plaintiff,   ORDER
6            v.
7    EPHRAIM KNIGHT, et al.,
8                                     Defendants.
9
10
            Defendants’ unopposed motion to stay discovery and scheduling order deadlines
11
     (ECF No. 38) is GRANTED. Discovery and the remaining scheduling order deadlines are
12
     hereby STAYED for sixty days while the parties attempt to negotiate a resolution. The
13
14   parties shall submit a status report on or before August 25, 2021.

15          Moreover, Plaintiff’s motions to amend and issue summons (ECF Nos. 16, 36, &
16
     37) are DENIED without prejudice. If the parties are unable to reach a resolution to this
17
     case, Plaintiff has leave to refile the motions after the stay is lifted.
18
19          June 30, 2021
     DATED: ___________.
20
                                                  ___________________________________
21
                                                  UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
